Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alex Starkovich (Reg. No. 56,925) on April 25, 2022.
1. The application has been amended as follows:
In the claims:	
 1-25.	(Cancelled) 

‎26.‎	(Currently Amended) A circuit comprising peak power setting circuitry to set a peak power value for an integrated circuit device, ‎the integrated circuit device having throttling circuitry to assert a power reducing ‎feature of the integrated circuit device in response to a first throttling signal assertion, the ‎peak power setting circuitry including:‎
a power supply interface to receive a value to estimate a peak power capacity of ‎a power supply serving the integrated circuit device;‎
processing circuitry to:‎
determine a first approximate peak power for the integrated circuit device ‎using the estimated peak power capacity of the power supply;
determine a first peak power for the integrated circuit device by increasing ‎the first approximate peak power for the integrated circuit device depending on ‎an amount by which the integrated circuit device power is reduced in ‎response to assertion of the throttling signal; and
determine a second peak power for the integrated circuit device, the second peak power having a second approximate peak power different from the first ‎approximate peak power, wherein the second peak power has a respective second ‎throttling signal assertion to which the integrated circuit device has a corresponding power-‎reducing response, wherein the first peak power corresponds ‎to a first power limit up to which the integrated circuit is permitted to sustain power for ‎up to a first duration of time, and wherein the second peak power corresponds to a second ‎power limit up to which the integrated circuit is permitted to sustain power for a second ‎duration of time, wherein the second duration of time is different from the first ‎duration of time‎.‎

‎27.‎	(Original) The circuit of claim 26, wherein the value to estimate the ‎peak power capacity of the power supply comprises at least one of a peak battery ‎power, a peak adapter power and a dedicated power supply.‎

‎28.‎	(Previously Presented) The circuit of claim 26, wherein the first throttling signal assertion or the second throttling signal assertion ‎indicates that at least one of: a threshold voltage, a threshold power and a threshold ‎current has been crossed.‎

‎29.‎	(Previously Presented) The circuit of claim 26, wherein the processing circuitry is to ‎determine at least one further peak power for the integrated circuit device, the at least ‎one further peak power having a further approximate peak power different from the first ‎approximate peak power and the second peak power, and wherein the further peak power has a respective further ‎throttling signal to which the integrated circuit device has a corresponding power-‎reducing response.‎

‎30.‎	(Currently Amended) The circuit of claim 26, wherein:	


the at least one further peak power includes a further peak power that corresponds to a third ‎power limit up to which the integrated circuit is permitted to sustain power for a third ‎duration of time, wherein the third duration of time is different from the first ‎duration of time.‎

‎31.‎	(Previously Presented) The circuit of claim 26, the processing circuitry comprising:‎
correction circuitry to correct the determined first peak power for the integrated circuit ‎depending on a number of assertions of the first throttling signal in a given time period.‎

‎32.‎	(Previously Presented) The circuit of claim 31, wherein the correction to the ‎determined first peak power comprises decreasing the determined first peak power relative to ‎the increased first approximate peak power when the number of assertions of the first throttling ‎signal in the given time period is higher than a threshold maximum number of throttling ‎assertions. ‎

‎33.‎	(Previously Presented) The circuit of claim 31, wherein the correction to the ‎determined first peak power comprises increasing the determined first peak power relative to ‎the increased first approximate peak power when the number of assertions of the first throttling ‎signal in the given time period is lower than a threshold minimum number of throttling ‎assertions. ‎

‎34.‎	(Previously Presented) The circuit of claim 31, further comprising interrupt generating ‎circuitry to send an interrupt to the processing circuitry responsive to at least one of: ‎the number of first throttling signal assertions exceeding the threshold maximum number in ‎the given time period; or the number of throttling signal assertions being less than the ‎threshold minimum number in the given time period.‎

‎35.‎	(Previously Presented) The circuit of claim 31, wherein the correction circuitry is to ‎determine the correction iteratively in response to at least one of: updates to the ‎number of assertions of the first throttling signal and updates to the estimated peak power ‎capacity of the power supply.‎

‎36.‎	(Original) The circuit of claim 35, wherein the correction circuitry is to ‎implement a Proportional Integral Differential algorithm to perform the iterative ‎correction.‎

‎37.‎	(Previously Presented) The circuit of claim 26, wherein the processing circuitry is ‎responsive to an indication from a battery fuel gauge of a change in a peak power ‎capability of a battery or of a battery state of charge, to update the first peak power ‎determination using an updated value for the estimated peak power supply capacity. ‎

‎38.‎	(Previously Presented) The circuit of claim 26, comprising threshold calculation ‎circuitry to calculate the at least one of a threshold voltage, a threshold power and a ‎threshold current depending on the determined first peak power for the integrated circuit ‎device.‎

‎39.‎	(Original) The circuit of claim 38, wherein the threshold calculation ‎circuitry is arranged to calculate the at least one of the threshold voltage, threshold ‎power and threshold current using an estimate for an impedance of the battery supply ‎based on a peak battery power.‎

‎40.‎	(Previously Presented) The circuit of claim 39, wherein the threshold calculation ‎circuitry is to calculate the peak battery power based on the determined first peak power for ‎the integrated circuit device.‎

‎41.‎	(Original) The circuit of claim 39, wherein the threshold calculation ‎circuitry is to calculate the peak battery power based on at least one of: a peak power ‎of an adapter of the power supply and the estimated power consumption of the ROP ‎excluding the integrated circuit device.‎

‎42.‎	(Previously Presented) The circuit of claim 38, wherein the threshold calculation ‎circuitry is arranged to calculate the at least one of the threshold voltage, threshold ‎power and threshold current using a duration of time between the first throttling signal ‎being asserted and the power reducing feature taking effect to reduce the power.‎

‎43.‎	(Original) The circuit of claim 26, wherein the power supply comprises ‎a battery unit and wherein the power supply interface is to receive a value for a peak ‎power capability of the battery unit and wherein the peak power capacity of the power ‎supply is estimated using the peak power value of the battery unit. ‎

‎44.‎	(Original) The circuit of claim 26, wherein the power supply interface is ‎to receive an adapter peak power value and wherein the data processing circuitry is to ‎estimate the peak power capacity of the power supply using the adapter peak power ‎value.‎

‎45.‎	(Original) The circuit of claim 26, further comprising the integrated circuit. 

‎46.‎	(Original) The circuit of claim 26, wherein peak power setting circuitry is included in an embedded controller. 

‎47.‎	(Currently Amended) At least one non-transitory machine-readable medium having instructions stored thereon that, when executed, cause processing ‎hardware to:‎
receive at least one value to estimate a peak power capacity of a power ‎supply serving an integrated circuit device;‎
determining a first approximate peak power for the integrated circuit device ‎based on the estimated peak power capacity of the power supply;
determine a first peak power for the integrated circuit device by increasing the first ‎approximate peak power for the integrated circuit device according to a peak ‎power enhancement function, wherein the peak power enhancement function ‎depends on an amount by which the integrated circuit device power is reduced by ‎the integrated circuit device in response to assertion of a first throttling signal; and
determine a second peak power for the integrated circuit device, the second peak power having a second approximate peak power different from the first ‎approximate peak power,  wherein the second peak power has a respective second ‎throttling signal to which the integrated circuit device has a corresponding power-‎reducing response, wherein the first peak power corresponds ‎to a first power limit up to which the integrated circuit is permitted to sustain power for ‎up to a first duration of time, and wherein the second peak power corresponds to a second ‎power limit up to which the integrated circuit is permitted to sustain power for a second ‎duration of time, wherein the second duration of time is different from the first ‎duration of time.‎

‎48.‎	(Original) The at least one non-transitory machine-readable medium of claim 47, wherein the instructions, when executed, are further to implement an operating system.‎

‎49.	(Currently Amended) A method of setting a peak power value for an integrated circuit device, the integrated ‎circuit device having power management circuitry to implement a power reducing feature ‎of the integrated circuit device in response to a throttling signal assertion, the method ‎comprising:‎
receiving at least one value to estimate a peak power capacity of a power ‎supply serving the integrated circuit device;‎
determining a first approximate peak power for the integrated circuit device from ‎the estimated peak power capacity of the power supply; [[and]]
determining a first peak power for the integrated circuit device by increasing the ‎first approximate peak power for the integrated circuit device according to a peak ‎power enhancement function, wherein the peak power enhancement function ‎depends on an amount by which the integrated circuit device power is reduced by ‎the integrated circuit device in response to assertion of a first throttling signal; and
determining a second peak power for the integrated circuit device, the second peak power having a second approximate peak power different from the first ‎approximate peak power, wherein the second peak power has a respective second ‎throttling signal to which the integrated circuit device has a corresponding power-‎reducing response, wherein the first peak power corresponds ‎to a first power limit up to which the integrated circuit is permitted to sustain power for ‎up to a first duration of time, and wherein the second peak power corresponds to a second ‎power limit up to which the integrated circuit is permitted to sustain power for a second ‎duration of time, wherein the second duration of time is different from the first ‎duration of time.‎

‎50.‎	(Previously Presented) The method of claim 49, wherein the first throttling signal assertion or the second throttling signal assertion is received by the ‎integrated circuit device and indicates that at least one of: a threshold voltage, a ‎threshold power and a threshold current has been crossed.‎

Allowable Subject matter


2.	Claims 26-50 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

Independent Claim 1 is allowable because the prior art of record does not teach or suggest individually or combination,
“determine a second peak power for the integrated circuit device, the second peak power having a second approximate peak power different from the first ‎approximate peak power, wherein the second peak power has a respective second ‎throttling signal assertion to which the integrated circuit device has a corresponding power-‎reducing response, wherein the first peak power corresponds ‎to a first power limit up to which the integrated circuit is permitted to sustain power for ‎up to a first duration of time, and wherein the second peak power corresponds to a second ‎power limit up to which the integrated circuit is permitted to sustain power for a second ‎duration of time, wherein the second duration of time is different from the first ‎duration of time”‎.‎

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187